 



 
 

Exhibit 10.3

TRANSFER RESTRICTION AGREEMENT

AMONG

ACCENTURE LTD

and

TRANSFERORS AND TRANSFEREES SIGNATORY HERETO

Dated as of April 1, 2005

 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                        Page   ARTICLE I   DEFINITIONS AND OTHER MATTERS     1  
 
  Section 1.1.   Definitions     1  
 
  Section 1.2.   Gender     4  
 
  Section 1.3.   Application     4   ARTICLE II  TRANSFER RESTRICTIONS     5  
 
  Section 2.1.   Transfer and Consent     5  
 
  Section 2.2.   Transfer Restrictions     6  
 
  Section 2.3.   Non-Certificated Shares; Legend     8  
 
  Section 2.4.   Stop Transfers     8  
 
  Section 2.5.   Release of Restrictions     8   ARTICLE III  TRANSFER
PROCEDURES     9  
 
  Section 3.1.   Requirements for Transfer     9  
 
  Section 3.2.   Subsequent Transfers     10  
 
  Section 3.3.   Subsequent Amendments to Governing Documents; Subsequent
Transfers of Ownership Interests     10  
 
  Section 3.4.   Reacquisition of Transferred Shares     10   ARTICLE IV
  VOTING OF TRANSFERRED SHARES     11  
 
  Section 4.1.   Irrevocable Proxy and Power of Attorney     11   ARTICLE V
  CUSTODIAL ARRANGEMENTS     11  
 
  Section 5.1.   Holding of Shares in Custody and/or in Nominee Name     11  
 
  Section 5.2.   Dividends and Distributions     12   ARTICLE VI
  REPRESENTATIONS AND WARRANTIES     12  
 
  Section 6.1.   Representations and Warranties of Transferors     12  
 
  Section 6.2.   Representations and Warranties of Transferees     13  
 
  Section 6.3.   Continuing Representations and Warranties     15   ARTICLE VII
  OTHER AGREEMENTS OF THE PARTIES     16  
 
  Section 7.1.   Adjustment upon Changes in Capitalization; Adjustments upon
Changes of Control; Representatives, Successors and Assigns     16  
 
  Section 7.2.   Confirmation of Agreements     17  
 
  Section 7.3.   Further Assurances     17   ARTICLE VIII  INDEMNITY AND
EXPENSES     17  
 
  Section 8.1.   Indemnity     17  
 
  Section 8.2.   Expenses     17   ARTICLE IX    MISCELLANEOUS     17  
 
  Section 9.1.   Term of the Agreement     17  
 
  Section 9.2.   Waivers; Amendments     17  
 
  Section 9.3.   Governing Law     18  
 
  Section 9.4.   Resolution of Disputes     18  
 
  Section 9.5.   Relationship of Parties     19  
 
  Section 9.6.   Notices     20  
 
  Section 9.7.   Severability     21  
 
  Section 9.8.   No Third-Party Rights     21  
 
  Section 9.9.   Section Headings     21  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                 
 
          Page  
 
  Section 9.10.   Execution in Counterparts     21  

-ii-

 



--------------------------------------------------------------------------------



 



TRANSFER RESTRICTION AGREEMENT

     This Transfer Restriction Agreement, dated as of April 1, 2005 (as amended,
supplemented, waived or otherwise modified from time to time in accordance with
its terms, the “Agreement”) among Accenture Ltd, an exempted company limited by
shares organized under the laws of Bermuda (registered number EG300900)
(“Accenture Ltd”), the Transferors (as defined below) and the Transferees (as
defined below).

WITNESSETH

     WHEREAS, the Bye-laws of Accenture Ltd (the “Bye-laws”) impose certain
restrictions on the transfer of Class A Common Shares of Accenture Ltd (the
“Class A Common Shares”) held by “Covered Persons” (as defined below), including
the Partners signatory hereto.

     WHEREAS, Accenture Ltd is willing to agree to and approve certain Transfers
(as defined below) of Class A Common Shares by the Transferors to the
Transferees pursuant to and subject to the terms of this Transfer Restriction
Agreement notwithstanding that such Transfers are otherwise restricted by the
Bye-laws.

     NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and provisions herein contained, the parties agree as follows:

ARTICLE I

DEFINITIONS AND OTHER MATTERS

     Section 1.1. Definitions. The following words and phrases as used herein
shall have the following meanings, except as otherwise expressly provided or
unless the context otherwise requires:

          (a) “Accenture Ltd” shall have the meaning ascribed to such term in
the preamble hereto.

          (b) “Agreement” shall have the meaning ascribed to such term in the
preamble hereto and, in respect of each Transferor and each Transferee, shall
include the Joinder Agreement executed by such Transferor and such Transferee.

          (c) A “beneficial owner” of a security or of any other interest in an
entity includes any person who, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares: (i) voting
power, which includes the power to vote, or to direct the voting of, such
security or interest and/or (ii) investment power, which includes the power to
dispose, or to direct the disposition of, such security or interest, but for
purposes of this Agreement a person shall not be deemed a beneficial owner of
Common Shares (A) solely by virtue of the application of Exchange Act
Rule 13d-3(d) or Exchange Act Rule 13d-5 as in effect on the date hereof,
(B) solely by virtue of the possession of the legal right to vote securities
under applicable law (such as by proxy, power of attorney or appointment as
corporate representative) or (C) held of

 



--------------------------------------------------------------------------------



 



record by a “private foundation” subject to the requirements of Section 509 of
the Code (or equivalent in other jurisdictions as determined from time to time
by Accenture Ltd). “Beneficially own” and “beneficial ownership” shall have
correlative meanings. For purposes of the determination of beneficial ownership
only, the provisions of Article IV hereof shall not be deemed to transfer the
voting power with respect to any Common Shares from any person that would
otherwise be the beneficial owner of such Common Shares and the provisions of
Article II hereof shall not be deemed to transfer the investment power with
respect to any Common Shares.

               (d) “Base Restriction Date” shall have the meaning ascribed to
such term in Section 2.2(a) hereof.

               (e) “Bye-laws” shall mean the Bye-laws of Accenture Ltd as in
effect on the date hereof and as the same may be amended, modified or restated
from time to time after the date hereof, and reference to a “Bye-law” shall mean
the specific numbered Bye-law, included in the Bye-laws, so referred to.

               (f) “Class A Common Shares” shall have the meaning ascribed to
such term in the preamble hereto.

               (g) “Common Shares” shall mean collectively the Class A Common
Shares and the Class X Common Shares of Accenture Ltd..

               (h) “Company” shall mean Accenture Ltd, together with its
Subsidiaries from time to time.

               (i) “Covered Persons” shall have the meaning ascribed to such
term in the Bye-laws. The Transferors signatory hereto are Covered Persons.

               (j) “Covered Shares” shall have the meaning ascribed to such term
in the Bye-laws. The “Transferred Shares” (as defined herein) as held by the
Transferors prior to Transfer are Covered Shares.

               (k) “Employee Covered Person” shall mean a Covered Person that is
an employee of the Company at the time in question, provided that if the Company
has received notice that any Covered Person intends to terminate such Covered
Person’s employment with the Company (except in the case of notice with respect
to retirement or disability), such Covered Person shall be deemed not to be an
Employee Covered Person.

               (l) “Exchange Act” shall mean the United States Securities
Exchange Act of 1934, as amended to date and as further amended from time to
time.

               (m) “Exempt Organization” shall mean (i) an organization exempt
from federal income taxation under Sections 501(c) or (d) of the Internal
Revenue Code as amended from time to time (or corresponding provisions of
subsequent superseding federal revenue laws), or (ii) an organization organized
under the laws of a jurisdiction other than the United States (or any political
subdivision thereof) which is substantially

2



--------------------------------------------------------------------------------



 



the same, in regard to the nature and purpose of its organization and
operations, as any organization described in preceding clause (i).

               (n) “Extended Restriction Date” shall have the meaning ascribed
to such term in Section 2.2(a) hereof.

               (o) “Family Members” shall mean in respect of a Transferor
(i) the lawful spouse of the Transferor, (ii) the domestic partner of the
Transferor, (iii) the lineal ascendants and lineal descendants of the
grandparents of the Transferor or the grandparents of the Persons described in
the preceding clauses (i) and (ii), and the spouses or domestic partners of any
such lineal ascendants or lineal descendants, and (iv) the children, including
stepchildren and adopted children, of the Persons described in preceding clauses
(i), (ii) and (iii). With respect to the foregoing, the term “spouse” shall
include any current lawful spouse, deceased spouse or divorced spouse, and the
term “domestic partner” shall refer to a Person (regardless of gender)
acknowledged as a domestic partner (or similar term) through legal process in
the applicable jurisdiction or by formal written acknowledgment by the Person
claiming such status, which written acknowledgement shall be subject to a
reasonable and nondiscriminatory approval process by the Company.

               (p) “Interim Restriction Date” shall have the meaning set forth
in Section 2.2(a) hereof.

               (q) “IPO Date” shall mean July 24, 2001, which was the closing
date of the initial public offering of the Class A Common Shares.

               (r) “Joinder Agreement” shall have the meaning ascribed to such
term in Section 3.1(a) hereof.

               (s) “Non-Competition Agreement” shall mean that certain
Non-Competition Agreement dated as of April 18, 2001 among Accenture Ltd and the
Partners signatory thereto, as the same may be amended, supplemented or
otherwise modified from time to time.

               (t) “Partner Matters Agreement” shall mean that certain Partner
Matters Agreement dated as of April 18, 2001 among Accenture Ltd and the
Partners signatory thereto, as the same may be amended, supplemented or
otherwise modified from time to time.

               (u) “Partners” shall mean those executive employees of the
Company with the “Partner” title.

               (v) “Person” shall include, as applicable, any individual,
estate, trust, corporation, partnership, limited liability company, unlimited
liability company, foundation, association or other entity.

               (w) “Pledge Agreement” shall mean that certain Pledge Agreement
dated as of April 18, 2001 among Accenture Ltd and the Partners signatory
thereto, as the

3



--------------------------------------------------------------------------------



 



same may be amended, supplemented or otherwise modified from time to time, which
agreement was given as security for the pledgors’ obligations under the
Non-Competition Agreement.

               (x) “Proxy Termination Date” shall have the meaning ascribed to
such term in Section 4.1(c) hereof.

               (y) “Restriction Date” shall have the meaning ascribed to such
term in Section 2.2(a) hereof.

               (z) “Securities Act” shall mean the United States Securities Act
of 1933, as amended to date and as further amended from time to time.

               (aa) “Transfer” shall mean any sale, transfer, pledge,
hypothecation or other disposition, whether direct or indirect, whether or not
for value, and shall include any disposition of the economic or other risks of
ownership of Common Shares, including short sales of securities of Accenture
Ltd, option transactions (whether physical or cash settled) with respect to
securities of Accenture Ltd, use of equity or other derivative financial
instruments relating to securities of Accenture Ltd and other hedging
arrangements with respect to securities of Accenture Ltd.

               (bb) “Transferees” shall mean those Persons to whom Class A
Common Shares are Transferred subject to the terms of this Agreement, who from
time to time are parties to this Agreement and who shall execute a Joinder
Agreement in a form approved by Accenture Ltd.

               (cc) “Transferors” shall mean those Persons who Transfer Class A
Common Shares subject to the terms of this Agreement, who from time to time are
parties to this Agreement and who shall execute a Joinder Agreement in a form
approved by Accenture Ltd. Transferors may include active, retired and resigned
Partners.

               (dd) “Transferred Shares” shall have the meaning ascribed to such
term in Section 2.1(a) hereof.

     Section 1.2. Gender. For the purposes of this Agreement, the words “he,”
“his” or “himself” and “it,” “its” or “itself” shall be interpreted to include
the masculine, feminine and corporate or other entity or trust form, as
applicable in the particular context.

     Section 1.3. Application.

               (a) Accenture Ltd and certain Partners and their transferees
previously entered into a “Transfer Restriction Agreement” dated as of
October 1, 2002 and subsequently amended with respect to transfers of Class A
Common Shares made prior to the date hereof. This Agreement applies with respect
to Transfers of Class A Common Shares made after the date hereof by Partners who
are signatory hereto as Transferors.

               (b) The provisions of this Agreement shall be applied separately
to each Transferor and each Transferee in respect of each respective Transfer
described in

4



--------------------------------------------------------------------------------



 



Schedule I to the Joinder Agreement executed by such respective Transferor and
Transferee. The obligations of the Transferors hereunder shall be the several
obligations of the respective Transferors in respect of the respective
Transfers; and the obligations of, and restrictions upon, the Transferees shall
be the several obligations of, and restrictions upon, the respective Transferees
in respect of the respective Transfers.

ARTICLE II

TRANSFER RESTRICTIONS

     Section 2.1. Transfer and Consent.

               (a) Consent by Accenture Ltd. Subject to the terms and conditions
of this Agreement, including, without limitation, the prior satisfaction of the
requirements of Section 3.1 hereof, Accenture Ltd, by its implementation of the
Transfer specified in a Joinder Agreement, consents to the Transfer of Class A
Common Shares by the Transferor to the Transferee, all as described in
Schedule I to such Joinder Agreement. This consent shall be valid only with
respect to the specific Transfer, number of Class A Common Shares, Transferor
and Transferee described in such Schedule I to Joinder Agreement. The Class A
Common Shares identified in such Schedule I to Joinder Agreement and
Transferred, or to be Transferred, by the Transferor to the Transferee with the
consent of Accenture Ltd pursuant hereto are referred to herein as the
“Transferred Shares.”

               (b) Eligible Transfers. A Transfer shall be eligible to be
considered for Accenture Ltd’s consent pursuant to Section 2.1(a) only if such
Transfer is made primarily for the Transferor’s estate and/or tax planning
purposes or charitable giving purposes. The Transferor shall demonstrate to the
satisfaction of Accenture Ltd (in the exercise of its discretion) that the
proposed Transfer satisfies such eligibility requirement. Subject to such
guidelines as Accenture Ltd may establish from time to time in its sole
discretion, Accenture Ltd has advised Partners that proposed Transfers to Family
Members and/or Exempt Organizations will presumptively be considered eligible
Transfers, subject, however, to final evaluation and determination in each case
by Accenture Ltd in its sole discretion.

               (c) Acknowledgments by Transferor and Accenture Ltd. The
Transferor and Accenture Ltd acknowledge and agree that: (i) notwithstanding
anything to the contrary contained herein (including, without limitation, the
definition of “beneficial owner” in Section 1.1(c) hereof), the Transferred
Shares shall be deemed to continue to be the Transferor’s “Partner Matters
Interests” (as defined in the Partner Matters Agreement) for purposes of the
Partner Matters Agreement at all times until the Proxy Termination Date (as
defined in Section 4.1(c) below); (ii) the respective number of Transferred
Shares indicated for a Base Restriction Date (in accordance with Section 3.1(b)
below) shall, for purposes of Bye-law 43.2, be applied against the cumulative
maximum number of Covered Shares which may be Transferred as of such date by the
Transferor in accordance with the transfer restrictions imposed by the Bye-laws,
but shall not be charged against the cumulative maximum number of Covered Shares
which may

5



--------------------------------------------------------------------------------



 



be transferred prior to such date; and (iii) each Transferor remains subject to
the requirement under the Bye-laws of retaining at least 25% of the Covered
Shares owned by such Partner as of the IPO Date until the later of July 24, 2009
(the eighth anniversary of the IPO Date) or the date that such Transferor ceases
to be an employee of the Company.

               (d) Independent Determination by Transferor and Transferee. The
Transferor and the Transferee acknowledge and agree that: (i) they have, in
their discretion and in reliance upon such advice and counsel from third parties
as they considered appropriate, determined to effect the Transfer of the
Transferred Shares and to effect such Transfer in the manner described in
Schedule I to the Joinder Agreement; (ii) Accenture Ltd has not, and shall not
be deemed to have, recommended or endorsed or provided advice in respect of the
Transfer of the Transferred Shares; and (iii) without limitation on the
indemnity provided by Section 8.1 hereof, neither Accenture Ltd nor any of its
directors, officers, partners, employees, agents or representatives (except with
respect to a Joinder Agreement to which any such Person is party as Transferor
or Transferee) shall have any liability whatsoever on account of or in respect
of the Transfer of the Transferred Shares.

     Section 2.2. Transfer Restrictions.

               (a) Applicable Definitions. This Section 2.2 imposes restrictions
on the transfer of Transferred Shares with reference to the “Base Restriction
Date,” the “Extended Restriction Date,” the “Interim Restriction Date” and the
“Restriction Date,” which terms shall have the following meanings:

          (i) “Base Restriction Date” shall mean a date specified by the
Transferor in Schedule I to the Joinder Agreement in respect of Transferred
Shares, which date shall be either (x) an anniversary of the IPO Date not later
than July 24, 2008 (the seventh anniversary of the IPO Date) or (y) the Extended
Restriction Date (which shall be identified by the use of such defined term in
Schedule I to the Joinder Agreement); provided, however, that:

          (1) For Transfers made by Transferors who as of the date of Transfer
are resigned Partners, the Base Restriction Date shall be July 24, 2009 (the
eighth anniversary of the IPO Date);

          (2) A Transferor who is a retired Partner and will attain age 56 after
July 24, 2009 may designate July 24, 2009 as the Base Restriction Date with
respect to shares that are not scheduled pursuant to the Bye-laws to be released
from transfer restriction prior to such date; and

          (3) A Transferor who is a retired Partner and will attain age 56 on or
prior to July 24, 2009 may designate his 56th birthday as the Base Restriction
Date with respect to Transferred Shares which, in accordance with the Bye-laws,
would be subject to transfer restrictions extending beyond such date except for
the occurrence of such birthday.

6



--------------------------------------------------------------------------------



 



          (ii) “Extended Restriction Date” shall mean the later of (1) July 24,
2009 (the eighth anniversary of the IPO Date) or (2) the date that the
Transferor ceases to be an employee of the Company.

          (iii) “Interim Restriction Date” shall mean the earlier of
(1) November 1, 2005 or (2) such date as of which Accenture Ltd initiates new
trading and transfer procedures to facilitate the transfer of Class A Common
Shares.

          (iv) “Restriction Date” shall mean the later of (1) the Interim
Restriction Date or (2) the Base Restriction Date as it may be accelerated to an
earlier date or deferred to a later date in accordance with the following:

     (1) If the Transferor ceases to be an Employee Covered Person subsequent to
the Transfer and prior to the Base Restriction Date, other than by reason of the
Transferor becoming a “Retired Employee” or a “Disabled Employee” (each as
defined in the Bye-laws) or by reason of the death of the Transferor, the Base
Restriction Date in respect of Transferred Shares shall be deferred to July 24,
2009 (the eighth anniversary of the IPO Date) if the Extended Restriction Date
was not originally specified in Schedule I to the Joinder Agreement as the Base
Restriction Date; and

     (2) If the Transferor dies prior to the Base Restriction Date, the Base
Restriction Date in respect of all Transferred Shares shall be accelerated to
the date of the Transferor’s death.

               (b) No Transfers. No Transferred Shares or any direct or indirect
interest therein may be Transferred by the Transferee prior to the Restriction
Date applicable to such Transferred Shares without the prior written consent of
Accenture Ltd, which consent shall be in the sole discretion of Accenture Ltd to
grant or withhold.

               (c) No Pledge of Shares. Without limitation on or by
Section 2.2(b), prior to the Restriction Date, unless otherwise agreed in
writing by Accenture Ltd (which agreement shall be in the sole discretion of
Accenture Ltd to grant or withhold), the Transferee shall not pledge,
hypothecate or give as security to any Person the Transferred Shares or any
interest therein.

               (d) Lock-Up Provisions. Each Transferee agrees for the benefit of
Accenture Ltd, the Transferors and each other Transferee that such Transferee
will comply with the restrictions on Transfer relating to Common Shares imposed
by the lock-up provisions of any underwriting agreement, in respect of any
offering of Common Shares, entered into by Accenture Ltd at any time prior to
the Restriction Date, whether or not the Transferee is specifically named
therein, provided that Accenture Ltd shall give to the Transferor, as agent for
the Transferee, written notice thereof; and, notwithstanding anything to the
contrary contained in this Agreement, such Transferee shall remain subject to
and comply with such lock-up provisions under any such underwriting

7



--------------------------------------------------------------------------------



 



agreement for the term of such provisions even though such term may extend
beyond the Restriction Date.

               (e) Information. With respect to the determination of the
Restriction Date, Accenture Ltd shall be under no obligation to provide
information to the Transferee with respect to any event or condition
accelerating or deferring the Base Restriction Date; provided, however, that
upon the specific written request of the Transferee, Accenture Ltd shall use its
reasonable efforts to advise the Transferee of the Restriction Date, to the
extent then determinable under the then applicable circumstances.

               (f) Prohibited Transfers Void. Any purported Transfer of the
Transferred Shares or of any direct or indirect interest therein contrary to the
provisions of this Section 2.2 shall be null and void and of no force or effect.

     Section 2.3. Non-Certificated Shares; Legend.

               (a) Accenture Ltd shall have no obligation to issue certificated
shares in respect of the Transfer of the Transferred Shares, and the Transferee
shall have no right to receive certificated shares. In the discretion of
Accenture Ltd, the Transferred Shares may be issued in book-entry or other
non-certificated form in accordance with the policies of Accenture Ltd.

               (b) If the Transferred Shares are issued as certificated shares,
each Transferor and each Transferee understands and agrees that any share
certificate representing Transferred Shares may bear a legend noted
conspicuously on each such certificate, reading substantially as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF
A TRANSFER RESTRICTION AGREEMENT AMONG ACCENTURE LTD AND THE PERSONS NAMED
THEREIN, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF ACCENTURE LTD AND
WHICH, AMONG OTHER MATTERS, PLACES RESTRICTIONS ON THE DISPOSITION AND VOTING OF
SUCH SECURITIES. THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE SOLD,
EXCHANGED, TRANSFERRED, ASSIGNED, PLEDGED, PARTICIPATED, HYPOTHECATED OR
OTHERWISE DISPOSED OF ONLY IN ACCORDANCE THEREWITH.”

     Section 2.4. Stop Transfers. Each Transferor and Transferee agrees and
consents (i) that Accenture Ltd may refuse to register the transfer of and
(ii) to the entry of stop transfer orders against the transfer of Transferred
Shares, except in compliance with this Agreement.

     Section 2.5. Release of Restrictions. At any time following the Restriction
Date, upon the written request of the Transferee, the Transferred Shares shall
be released, pursuant to procedures to be determined by Accenture Ltd in its
sole discretion, free and clear of all restrictions and legends described in
this Article II.

8



--------------------------------------------------------------------------------



 



ARTICLE III

TRANSFER PROCEDURES

     Section 3.1. Requirements for Transfer

               (a) As a condition to any Transfer of Transferred Shares pursuant
to this Agreement, the Transferor and the Transferee shall complete, execute and
deliver to Accenture Ltd a Joinder Agreement (with Schedule I thereto) in a form
approved by Accenture Ltd (the “Joinder Agreement”).

               (b) The Transferor shall set forth in Schedule I to the Joinder
Agreement the Base Restriction Date(s) and the applicable number of Transferred
Shares with respect to such Base Restriction Date(s). The Base Restriction
Date(s) and the number of Transferred Shares to which the respective Base
Restriction Dates are applicable, as designated by the Transferor, must be
consistent with the restrictions on transfer (and the scheduled lapsing of such
restrictions) provided by the Bye-laws and as applicable to the Transferor,
after giving effect to any Transfers of Covered Shares previously made by the
Transferor. Notwithstanding the foregoing provisions of this Section 3.1(b), in
lieu of specifying a Base Restriction Date in Schedule I to the Joinder
Agreement, the Transferor may designate Transferred Shares as “Unrestricted” if
such designation is consistent with the lapsing of transfer restrictions under
the Bye-laws as applicable to the Transferor; provided it is acknowledged that
all such “Unrestricted” Transferred Shares, in the same manner as all other
Transferred Shares, are nevertheless subject to the transfer restriction imposed
by Section 2.2(b) until the Interim Restriction Date.

               (c) As a condition to granting its consent to any Transfer
pursuant to this Agreement, Accenture Ltd may require the Transferor to provide
such information and materials as Accenture Ltd may determine in its sole
discretion with respect to the proposed Transfer and Transferee, including,
without limitation, a description of the beneficial owners of any proposed
Transferee that is not a natural person, a copy of the organizational documents
of any proposed Transferee that is not a natural person, and a copy of the
relevant documents with respect to any estate and/or tax planning vehicle to
which or by means of which the proposed Transfer is to be made.

               (d) As a further condition to granting its consent to any
Transfer pursuant hereto, Accenture Ltd shall have received from legal counsel,
selected or approved by Accenture Ltd (i) approval of the documentation,
information and materials required by this Section 3.1 and (ii) confirmation of
the determination that the proposed Transfer satisfies the eligibility
requirement of Section 2.1(b).

               (e) Simultaneously with the delivery of the executed Joinder
Agreement pursuant to Section 3.1(a), if the Transferred Shares are then held in
certificated form, the Transferor shall deliver or cause to be delivered to
Accenture Ltd the certificates evidencing the Transferred Shares. Accenture Ltd
will re-issue the Transferred Shares, in certificated or non-certificated form
as determined by Accenture

9



--------------------------------------------------------------------------------



 



Ltd in its sole discretion, in the name of a nominee for the Transferee (if so
elected by Accenture Ltd), and the Transferred Shares shall be held in the
custody of a custodian as provided in Section 5.1 hereof.

     Section 3.2. Subsequent Transfers. Subject to the provisions of
Section 3.3, following the Transfer of the Transferred Shares to the Transferee
as consented to by Accenture Ltd pursuant to Section 2.1 hereof, Accenture Ltd
shall have no obligation whatsoever to consent to any subsequent transfer of the
Transferred Shares by the Transferee. In the event Accenture Ltd, in its
discretion, consents to any subsequent Transfer of the Transferred Shares,
Accenture Ltd may, in its discretion, impose such conditions upon such
subsequent Transfer as it considers appropriate for its purposes, including,
without limitation, that (i) the subsequent transferee execute such
documentation accepting, confirming and agreeing to be bound by the agreements,
conditions and restrictions of this Agreement (specifically including, without
limitation, the transfer restrictions set forth in Section 2.2 and the proxy and
power of attorney set forth in Section 4.1) and (ii) that the transferring
Transferee and the subsequent transferee execute such other documents and
instruments in respect of such Transfer as deemed appropriate by Accenture Ltd.

     Section 3.3. Subsequent Amendments to Governing Documents; Subsequent
Transfers of Ownership Interests. If, at any time after the effective date of
the Transfer to any Transferee other than an individual (including any
partnership, corporation, limited liability company, trust or other entity):
(a) the governing documents of such Transferee are amended or modified in any
respect, then the Transferee shall promptly notify Accenture Ltd in writing of
such amendment or modification and furnish to Accenture Ltd copies of such
amendment or modification or amended or modified documents; or (b) any direct or
indirect interest in such entity Transferee shall be transferred or the
beneficial owners of such Transferee shall change, then the Transferee shall
promptly notify Accenture Ltd in writing of such change (including the identity
of any new beneficial owners and the relationship of such new beneficial owners
to the Transferor) and furnish to Accenture Ltd copies of all documentation
implementing or evidencing such transfer or change.

     Section 3.4. Reacquisition of Transferred Shares. Subject to the consent of
Accenture Ltd, in the event a Transferor reacquires Transferred Shares, such
reacquired shares may be released, pursuant to procedures to be determined by
Accenture Ltd in its sole discretion, free and clear of all agreements,
conditions and restrictions of this Agreement, provided that such reacquired
shares shall again be deemed, and the Transferor shall confirm that such
reacquired shares are, Covered Shares subject to the transfer restrictions
imposed by the Bye-laws in the same manner and with the same effect as if such
shares had never been transferred by the Transferor.

10



--------------------------------------------------------------------------------



 



ARTICLE IV

VOTING OF TRANSFERRED SHARES

     Section 4.1. Irrevocable Proxy and Power of Attorney.

               (a) Each Transferee hereby gives the Transferor who has
transferred the Transferred Shares to such Transferee, with full power of
substitution and resubstitution, an exclusive and irrevocable proxy and power of
attorney to vote or otherwise act with respect to all of the Transferee’s
Transferred Shares, as fully, to the same extent and with the same effect as
such Transferee might or could do under any applicable laws or regulations
governing the rights and powers of shareholders of a Bermuda company;

               (b) Each such Transferee hereby affirms to Accenture Ltd and the
Transferor that this proxy and power of attorney is given as a term of this
Agreement and as such is coupled with an interest and is irrevocable. It is
further understood and agreed by each such Transferee that this proxy and power
of attorney may be exercised by the respective Transferor with respect to all
Transferred Shares transferred by such Transferor to such Transferee.

               (c) The proxy and power of attorney given by the Transferee to
the Transferor pursuant to this Section 4.1 shall remain in effect until the
date (the “Proxy Termination Date”) which is the earlier of (i) the date that
such Transferor ceases to be an Employee Covered Person and (ii) such date,
following the Restriction Date, that the Transferee transfers the Transferred
Shares to a subsequent transferee.

               (d) It is acknowledged and agreed by the Transferee that the
Transferred Shares may be voted, pursuant to the proxy and power of attorney
given pursuant to this Section 4.1 in the interests of the Transferor and/or the
Company, as may be determined by the Transferor, without any duty or obligation
to the Transferee being expressly or implicitly undertaken or assumed by the
Transferor or the Company as a result of the acceptance of such proxy and power
of attorney.

               (e) Notwithstanding the foregoing provisions of this Section 4.1,
it is acknowledged and agreed that the proxy and power of attorney provided by
this Section 4.1 are not, and shall not be deemed to be, given in the case of
any Transfer of Transferred Shares (1) by any Transferor who is a retired or
resigned Partner or (2) to any Transferee that is an Exempt Organization.

ARTICLE V

CUSTODIAL ARRANGEMENTS

     Section 5.1. Holding of Shares in Custody and/or in Nominee Name.

               (a) Each Transferee agrees, as a condition to the consent of
Accenture Ltd to the Transfer of the Transferred Shares to the Transferee, that
all Transferred

11



--------------------------------------------------------------------------------



 



Shares shall, at the sole discretion of Accenture Ltd, be registered in the name
of a nominee for such Transferee and/or shall be held in the custody of a
custodian until otherwise determined by Accenture Ltd, and each Transferee
appoints the General Counsel of Accenture Ltd and/or his designee, with full
power of substitution and resubstitution, such Transferee’s true and lawful
attorney-in-fact to assign, endorse and register for transfer into such
nominee’s name or deliver to such custodian any such Transferred Shares which
are not so registered or so held, as the case may be, and to enter into any
custody agreement with respect to such Transferred Shares, granting to such
attorneys, and each of them, full power and authority to do and perform each and
every act and thing whatsoever that such attorney or attorneys may deem
necessary, advisable or appropriate to carry out fully the intent of this
Section 5.1 as such Transferee might or could do personally, hereby ratifying
and confirming all acts and things that such attorney or attorneys may do or
cause to be done by virtue of this power of attorney.

          (b) The Transferred Shares shall be released free and clear from the
requirements of this Section 5.1, pursuant to procedures to be developed by
Accenture Ltd, upon delivery of the written request of the Transferee at any
time following the Restriction Date.

     Section 5.2. Dividends and Distributions. Whenever any nominee holder shall
receive any dividend or other distribution in respect of any Transferred Shares,
satisfied otherwise than in Common Shares, Accenture Ltd will give or cause to
be given notice or direction to the applicable nominee and/or custodian referred
to in Section 5.1 to permit the prompt distribution of such dividend or
distribution to the beneficial owner of such Transferred Shares, net of any tax
withholding amounts required to be withheld by the nominee, unless the
distribution of such dividend or distribution is restricted by the terms of
another agreement between the Transferee and Accenture Ltd (or with any other
person with respect to which Accenture Ltd has expressly agreed in writing).

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

     Section 6.1. Representations and Warranties of Transferors. Each Transferor
severally represents and warrants with respect to the Transfer described in the
Schedule I attached to the Joinder Agreement executed by him that:

          (a) the information contained in Schedule I to the Joinder Agreement
and all information and material in respect of the Transfer delivered pursuant
to Section 3.1(c) is complete and correct;

          (b) the Transfer of the Transferred Shares by the Transferor satisfies
the Transfer eligibility requirement of Section 2.1(b) hereof:

          (c) the Transferred Shares are not subject to, and the Transferor is
not, with respect to the Transferred Shares, a party to any other agreement,
arrangement or understanding with respect to (i) the Transfer identified in the
Schedule I to the Joinder

12



--------------------------------------------------------------------------------



 



Agreement, (ii) any other transfer with respect to the Transferred Shares or
(iii) any ownership interest in the Transferred Shares.

          (d) such Transferor has good, valid and marketable title to the
Transferred Shares, free and clear of any pledge, lien, security interest,
charge, claim, equity or encumbrance of any kind, other than pursuant to the
Pledge Agreement or any other agreement with Accenture Ltd or any other
agreement with another person with respect to which Accenture Ltd has expressly
agreed in writing;

          (e) this Agreement constitutes the legal, valid and binding obligation
of such Transferor, enforceable against such Transferor in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and to general equitable principles (whether
considered in a proceeding in equity or at law);

          (f) there are no actions, suits or proceedings pending, or, to the
knowledge of such Transferor, threatened against or affecting such Transferor or
such Transferor’s assets in any court or before or by any federal, state,
municipal or other domestic or foreign governmental department, commission,
board, bureau, agency or instrumentality; and

          (g) no statement, representation or warranty made by such Transferor
in this Agreement contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements, representations or warranties contained herein or information
provided therein not misleading.

     Section 6.2. Representations and Warranties of Transferees. Each Transferee
represents and warrants with respect to the Transfer described in the Schedule I
attached to the Joinder Agreement executed by it that:

          (a) the information concerning the Transferred Shares and the
Transferee contained in Schedule I to the Joinder Agreement is complete and
correct;

          (b) the Transferred Shares are not and will not be subject to, and the
Transferee is not and will not be, with respect to the Transferred Shares, a
party to, any other agreement, arrangement or understanding with respect to
(i) the Transfer identified in Schedule I to the Joinder Agreement, (ii) any
other Transfer with respect to the Transferred Shares, or (iii) the beneficial
ownership of the Transferred Shares;

          (c) this Agreement constitutes the legal, valid and binding obligation
of such Transferee, enforceable against such Transferee in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors rights generally and to general equitable principles (whether
considered in a proceeding in equity or at law);

          (d) there are no actions, suits or proceedings pending, or, to the
knowledge of such Transferee, threatened against or affecting such Transferee or
such

13



--------------------------------------------------------------------------------



 



Transferee’s assets in any court or before or by any federal, state, municipal
or other domestic or foreign governmental department, commission, board, bureau,
agency or instrumentality;

          (e) such Transferee understands that the ability to transfer the
Transferred Shares is subject to legal and contractual restrictions and that the
Transferred Shares have not been registered under the United States Securities
Act of 1933, and that such Transferee is holding the Transferred Shares for its
own account, for investment, and not for distribution, assignment or resale to
others, and no other person has any direct or indirect interest in such
Transferred Shares (other than Accenture Ltd or the Transferor (to the extent
provided herein) or at the express written consent of Accenture Ltd);

          (f) no statement, representation or warranty made by such Transferee
in this Agreement contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements, representations or warranties contained herein or information
provided therein not misleading;

          (g) such Transferee is acquiring the Transferred Shares for its own
account and not with a view to or for sale in connection with any public
distribution thereof within the meaning of the Securities Act, either directly
or through the sale of additional shares or interests in Transferee. In making
any subsequent offering or sale of the Transferred Shares acquired hereby, such
Transferee will be acting only on its own behalf and not as part of a sale or
planned distribution which would be in violation of the Securities Act. Such
Transferee understands that the Transferred Shares have not been registered
under the Securities Act and are being offered and sold pursuant to exemptions
therefrom;

          (h) such Transferee has sufficient knowledge and experience in
financial and business matters to enable it to evaluate the merits and risks of
an investment in the Transferred Shares; and such Transferee has the ability to
bear the economic risk of acquiring the Transferred Shares;

          (i) such Transferee has been supplied with sufficient information, or
such information has been made available, to which a reasonable investor would
attach significance in making investment decisions, including the publicly
available reports of the Company filed with the Securities and Exchange
Commission since the filing of the Company’s most recent Annual Report on Form
10-K;

          (j) such Transferee acknowledges that the Transferred Shares are not
registered under the Securities Act or any state securities laws, and cannot be
reoffered or resold unless such shares are registered under the Securities Act
or such sale is exempt from such registration. Such Transferee acknowledges
that, as long as appropriate, a legend similar to the following may appear on
the certificates (if any) representing the Transferred Shares: “These securities
have not been registered under the Securities Act of 1933 or any state
securities laws and may be reoffered and sold only if so registered or if an
exemption from registration is available.” Such Transferee agrees that it will
not

14



--------------------------------------------------------------------------------



 



transfer all or any portion of the Transferred Shares unless such shares have
been registered or such transfer is exempt from registration under the
Securities Act and any applicable state securities laws. Such Transferee
acknowledges that if any transfer of the Transferred Shares is to be made in
reliance on any exemption under the Securities Act, the Company may require an
opinion of counsel reasonably satisfactory to it that such transfer may be made
pursuant to an exemption under the Securities Act;

          (k) the Transferred Shares were not offered or sold to such Transferee
by any form of general solicitation or general advertising; and

          (l) if such Transferee is not a natural person:

               (i) such Transferee is duly organized and validly existing in
good standing under the laws of the jurisdiction of such Transferee’s formation;

               (ii) such Transferee has full right, power and authority to enter
into and perform this Agreement; and

               (iii) the execution and delivery of this Agreement and the
performance of the transactions contemplated herein have been duly authorized,
and no further proceedings on the part of such Transferee are necessary to
authorize the execution, delivery and performance of this Agreement; and this
Agreement has been duly executed by such Transferee.

     Section 6.3. Continuing Representations and Warranties.

          (a) The representations and warranties made by the Transferor in
Section 6.1 shall be continuing representations and warranties by the Transferor
during the term of this Agreement, and the Transferor shall take all actions as
shall from time to time be necessary to cure any breach or violation thereof and
to obtain any authorizations, covenants, approvals and clearances in order that
such representations and warranties shall be true and correct during such
period.

          (b) The representations and warranties made by the Transferee in
Section 6.2 shall be continuing representations and warranties by the Transferee
during the term of this Agreement, and the Transferee shall take all actions as
shall from time to time be necessary to cure any breach or violation thereof and
to obtain any authorizations, covenants, approvals and clearances in order that
such representations and warranties shall be true and correct during such
period.

15



--------------------------------------------------------------------------------



 



ARTICLE VII

OTHER AGREEMENTS OF THE PARTIES

Section 7.1. Adjustment upon Changes in Capitalization; Adjustments upon Changes
of Control; Representatives, Successors and Assigns.

          (a) In the event of any change in the outstanding Common Shares by
reason of stock dividends, stock splits, reverse stock splits, spin-offs,
split-ups, recapitalizations, amalgamations, combinations, exchanges of shares
and the like, the term “Transferred Shares” shall refer to and include the
securities received or resulting therefrom, but only to the extent such
securities are received in exchange for or in respect of Transferred Shares.
Upon the occurrence of any event described in the immediately preceding
sentence, Accenture Ltd or its authorized representative shall make such
adjustments to or interpretations of the provisions of this Agreement as it
shall deem necessary or desirable to carry out the intent of such provision(s).
If Accenture Ltd or its authorized representative deems it desirable, any such
adjustments may take effect from the record date, the “when issued trading
date”, the “ex dividend date” or another appropriate date.

          (b) In the event of any business combination, amalgamation,
restructuring, recapitalization or other extraordinary transaction directly or
indirectly involving Accenture Ltd or any of its securities or assets as a
result of which the Transferees shall hold voting securities of a different
entity, the Transferees agree that this Agreement shall also continue in full
force and effect with respect to such voting securities of such other entity
formerly representing or distributed in respect of Common Shares, and the terms
“Class A Common Shares,” “Transferred Shares,” “Common Shares”, and “Accenture
Ltd” and “Company” shall refer to such voting securities formerly representing
or distributed in respect of Common Shares and such entity, respectively. Upon
the occurrence of any event described in the immediately preceding sentence,
Accenture Ltd or its authorized representative shall make such adjustments to or
interpretations of the restrictions of this Agreement as they shall deem
necessary or desirable to carry out the intent of such provision(s). If
Accenture Ltd or its authorized representative deems it desirable, any such
adjustments may take effect from the record date or another appropriate date.

          (c) This Agreement shall be binding upon and inure to the benefit of
the respective legatees, legal representatives, successors and assigns of the
Transferees (and Accenture Ltd in the event of a transaction described in
Section 7.1(b) hereof); provided, however, that no Transferor or Transferee may
assign this Agreement or any of his rights or obligations hereunder without the
prior written consent of Accenture Ltd, and any assignment without such consent
by a Transferor or Transferee shall be void; and, provided, further, that no
assignment of this Agreement by Accenture Ltd or to a successor of Accenture Ltd
(by operation of law or otherwise) shall be valid unless such assignment is made
to a person which succeeds to the business of Accenture Ltd substantially as an
entirety.

16



--------------------------------------------------------------------------------



 



     Section 7.2. Confirmation of Agreements. Each Transferor hereby reaffirms
his agreement to observe and perform, and to be bound by, all terms, conditions
and provisions of the Non-Competition Agreement and related Pledge Agreement to
which such Transferor is a party. Each Transferor also agrees that, with respect
to all future Transfers for estate and/or tax planning purposes or charitable
giving purposes, such Transferor will comply with the limitations and
restrictions included in the guidelines established by Accenture Ltd. as are in
effect at the time of such Transfer.

     Section 7.3. Further Assurances. Each Transferor and each Transferee agrees
to execute such additional documents and take such further action upon the
request of Accenture Ltd as may be reasonably necessary to effect the provisions
of this Agreement.

ARTICLE VIII

INDEMNITY AND EXPENSES

     Section 8.1. Indemnity. Each Transferor and each Transferee jointly and
severally agrees that it will indemnify and hold harmless the Company and its
directors, officers, partners, employees, agents and representatives against
(i) any federal, state or local tax and/or tax-related liability imposed by any
jurisdiction (whether in respect of any income tax, transfer tax, stamp tax,
excise tax or other tax) arising out of or in connection with the Transfer of
the Transferred Shares or any transactions involving the Transferred Shares and
(ii) any judgments, fines, losses, claims, damages, liabilities, costs and
expenses (including, without limitation, attorneys’ fees and defense costs)
arising out of or in connection with (x) the Transfer of the Transferred Shares,
any transactions involving the Transferred Shares or any matters pertaining to
this Agreement in respect of such Transferor or Transferee, or (y) any action,
suit, proceeding or investigation, whether civil or criminal, administrative or
investigative, in respect of or arising out of such Transfer, transactions or
matters described in preceding clause (x).

     Section 8.2. Expenses. Each Transferor or Transferee shall be responsible
for all expenses of such Transferor or Transferee incurred in connection with
the compliance by such Transferor or Transferee with his obligations under this
Agreement, including expenses incurred by Accenture Ltd or its authorized
representative in enforcing the provisions of this Agreement relating to such
obligations.

ARTICLE IX

MISCELLANEOUS

     Section 9.1. Term of the Agreement. The term of this Agreement as to any
Transferor and Transferee shall continue until and terminate upon the later of
the Proxy Termination Date and the Restriction Date; provided, however, that
(i) the provisions of Article II and Article V shall continue until and
terminate upon the Restriction Date; (ii) the provisions of Article IV shall
continue until and terminate upon the Proxy Termination Date; and (iii) the
provisions of Sections 8.1 and 8.2 shall continue indefinitely.

17



--------------------------------------------------------------------------------



 



     Section 9.2. Waivers; Amendments.

          (a) Waivers and amendments with respect to a particular Transferee
that do not change the rights or obligations of any other Transferee shall
require, and may be effected by, the approval of (i) Accenture Ltd, (ii) the
affected Transferee, and (iii) the Transferor of the Transferred Shares so long
as such Transferor is an Employee Covered Person; provided, however, Accenture
Ltd shall have the discretion to grant to Transferor, without the consent of
Transferee, a waiver with respect to the enforcement of any provision hereof to
be performed by or complied with by such Transferor, and Accenture Ltd shall
have the discretion to grant to Transferee, without the consent of Transferor, a
waiver with respect to the enforcement of any provision hereof to be performed
by or complied with by such Transferee.

          (b) In connection with any amendment or waiver granted under this
Agreement, Accenture Ltd, may impose such conditions as it determines on the
entering into any such amendments or the granting of such waivers.

          (c) The failure of Accenture Ltd or its authorized representative at
any time or times to require performance of any provision of this Agreement
shall in no manner affect the rights at a later time to enforce the same. No
waiver by Accenture Ltd or its authorized representatives of the breach of any
term contained in this Agreement, whether by conduct or otherwise, in any one or
more instances, shall be deemed to be or construed as a further or continuing
waiver of any such breach or the breach of any other term of this Agreement.

     Section 9.3. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF BERMUDA.

     Section 9.4. Resolution of Disputes.

          (a) Accenture Ltd may delegate the enforcement of the provisions of
this Agreement to any authorized representative(s) designated by it.

          (b) Any and all disputes which cannot be settled amicably, including
any ancillary claims of any party, arising out of, relating to or in connection
with the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce,
except that the parties may select an arbitrator who is a national of the same
country as one of the parties. If the parties to the dispute fail to agree on
the selection of an arbitrator within thirty (30) days of the receipt of the
request for arbitration, the International Chamber of Commerce shall make the
appointment. The arbitrator shall be a lawyer and shall conduct the proceedings
in the English language.

          Performance under this Agreement shall continue if reasonably possible
during any arbitration proceedings.

          (c) Notwithstanding the provisions of paragraph (b), Accenture Ltd may
bring, on behalf of Accenture Ltd or on behalf of one or more Transferors or

18



--------------------------------------------------------------------------------



 



Transferees, an action or special proceeding in any court of competent
jurisdiction for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and, for the purposes of this paragraph (c), each
Transferor and Transferee (i) expressly consents to the application of paragraph
(d) of this Section 9.4 to any such action or proceeding, (ii) agrees that proof
shall not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate, and (iii) irrevocably appoints the General Counsel of Accenture Ltd,
c/o Accenture Ltd, 1661 Page Mill Road, Palo Alto, CA 94304 (or, if different,
the then-current principal business address of the duly appointed General
Counsel of Accenture Ltd) as such Transferor’s or Transferee’s agent for service
of process in connection with any such action or proceeding and agrees that
service of process upon such agent, who shall promptly advise such Transferor or
Transferee of any such service of process, shall be deemed in every respect
effective service of process upon the Transferor or Transferee in any such
action or proceeding.

     (d) (i) EACH TRANSFEROR AND TRANSFEREE HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF COURTS LOCATED IN NEW YORK, UNITED STATES FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH
(C) OF THIS SECTION 9.4, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION
OR CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AGREEMENT. Such ancillary judicial proceedings include any suit, action or
proceeding to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm an arbitration award. The parties
acknowledge that the fora designated by this paragraph (d) have a reasonable
relation to this Agreement, and to the parties’ relationship with one another.

          (ii) The parties hereby waive, to the fullest extent permitted by
applicable law, any objection which they now or hereafter may have to personal
jurisdiction or to the laying of venue of any such ancillary suit, action or
proceeding brought in any court referred to in paragraph (d)(i) of this
Section 9.4 and such parties agree not to plead or claim the same.

     Section 9.5. Relationship of Parties. The terms of this Agreement are not
intended to create a separate entity for United States federal or state income
tax purposes or under the laws of any other jurisdiction. Nothing in this
Agreement shall be read to create any partnership, joint venture or separate
entity among the parties or to create any trust or other fiduciary relationship
between them. Without limitation on the foregoing, the Company shall not be
deemed to owe any duties of any kind to any Transferee under or on account of
this Agreement or the transactions contemplated hereby other than the
contractual obligations of Accenture Ltd expressly set forth herein.

19



--------------------------------------------------------------------------------



 



     Section 9.6. Notices.

          (a) Any communication, demand or notice to be given hereunder will be
duly given (and shall be deemed to be received) when delivered in writing by
hand or first class mail or by telecopy to a party at its address as indicated
below or at such other address of which the respective party has given notice in
accordance with this Section 9.6:

              If to a Transferor:
 
       
 
      c/o Accenture Ltd
 
      1661 Page Mill Road
 
      Palo Alto, CA 94304
 
      Telecopy: (650) 213-2956
 
      Attention: General Counsel
 
      (or, if different, the then-current principal business address of the duly
appointed General Counsel of Accenture Ltd)
 
            If to a Transferee:
 
       
 
      To the address specified in the Joinder Agreement executed and delivered
by the Transferee.
 
            If to Accenture Ltd:
 
       
 
      Accenture Ltd
 
      1661 Page Mill Road
 
      Palo Alto, CA 94304
 
      Telecopy: (650) 213-2956
 
      Attention: General Counsel
 
      (or, if different, the then-current principal business address of the duly
appointed General Counsel of Accenture Ltd)
 
            With a copy to:
 
       
 
      Accenture Employee Equity Services
 
      Accenture Ltd
 
      161 North Clark Street, 38th Floor
 
      Chicago, Illinois 60601
 
      Attention: Jason Weakland

     Accenture Ltd shall be responsible for notifying each Transferor of the
receipt of a communication, demand or notice under this Agreement relevant to
such Transferor, in writing, at the address of such Transferor then in the
records of Accenture Ltd (and each Transferor shall notify Accenture Ltd of any
change in such address for communications, demands and notices) or by electronic
mail to the principal electronic address of such person maintained by the
Company.

20



--------------------------------------------------------------------------------



 



          (b) Unless otherwise provided to the contrary herein, any notice which
is required to be given in writing pursuant to the terms of this Agreement may
be given by telecopy.

     Section 9.7. Severability. If any provision of this Agreement is finally
held to be invalid, illegal or unenforceable, the remaining terms and provisions
hereof shall be unimpaired.

     Section 9.8. No Third-Party Rights. Nothing expressed or referred to in
this Agreement will be construed to give any person other than the parties to
this Agreement, and the Company (and its directors, officers, partners,
employees, agents and representatives) any legal or equitable right, remedy, or
claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and the Company (and
its directors, officers, partners, employees, agents and representatives) and
their successors and permitted assigns. It is further expressly acknowledged and
agreed that this Agreement and all of its provisions and conditions are binding
upon the parties and their successors and permitted assigns (including any
permitted subsequent transferees of the Transferee).

     Section 9.9. Section Headings. The headings of sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation.

     Section 9.10. Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
such counterparts shall together constitute one agreement.

     IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be
duly executed this Transfer Restriction Agreement as of the date first above
written, but with the effective date as to any Transferor and Transferee in
respect of any Transfer to be the date of Accenture Ltd’s implementation of such
Transfer in accordance with the respective Joinder Agreement for such Transfer.

              ACCENTURE LTD
 
       
 
  By    
 
       
 
  Name:    
 
  Title:    

21